520 Pa. 79 (1988)
550 A.2d 1319
TOWNSHIP OF NORTHAMPTON, Board of Supervisors of Northampton Township and Chief of Police of Northampton Township, Appellants,
v.
William A. DUFF and Dr. Richard W. Janssen and Richard B. Springer, individually and as members of the Langhorne Rod and Gun Club, Inc., Langhorne Rod and Gun Club, Inc., itself and as member club of the Pennsylvania Federation of Sportsmen's Clubs, Inc. and the Pennsylvania Federation of Sportsmen's Clubs, Inc.
Supreme Court of Pennsylvania.
Argued December 6, 1988.
Decided December 15, 1988.
*80 Jeremiah J. Cardamone, Ann Thornburg Weiss, Stephen J. Fireoved, Fort Washington, for appellants.
Thomas L. Wenger, Harrisburg, for amicus, Pa. State Assoc. of Tp. Supervisors.
Steven J. Schiffman, Harrisburg, Robert C. Whitley, III, Doylestown, for appellees.
Stuart M. Bliwas, William R. Pouss, Harrisburg, for Amicus, Pa. Game Comm.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and STOUT, JJ.

ORDER
PER CURIAM:
Order affirmed.
FLAHERTY and STOUT, JJ., dissent.